Order filed October 15, 2015




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-15-00505-CV
                                    ____________

           UWAKWE C. OKO AND VICTORIA I. OKO, Appellants

                                        V.

     TONY ALI, JUNIOR PROPERTIES AND EVERBANK, Appellees


                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 15-DCV-222803

                                    ORDER

      Appellants’ brief was due September 21, 2015. No brief or motion for
extension of time has been filed.

      Unless appellants file a brief with this court on or before October 30, 2015,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM